Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1-2, 4, 6-25 and 27-32 are pending.  Claim 1 has been amended. Claims 1-2, 4, 6-25 and 27-32 are presented for examination on the merits.

Restriction/Election Requirement
Claims 1-2, 4, 6-25, 27-28 and 30-32 are allowable. Claim 29, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on 6/24/2019, is hereby withdrawn and claim 29 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 4/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9993555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art (i.e. the combined teachings of Steiner et al. and Pohl et al.) teaches pharmaceutical compositions comprising insulin, citrate, zinc and a preservative. However, the compositions obvious over Steiner et al. and Pohl et al. require a pH lower than the instantly claimed pH (i.e. from about 7.9 to 7.8). Furthermore, said obvious compositions require EDTA to enhance the speed and amount of absorption, whereas the instantly claims exclude EDTA. Neither Steiner et al. nor Pohl et al. teach or suggest excluding EDTA. For these reasons the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658